Title: From John Adams to Francis Dana, 6 December 1782
From: Adams, John
To: Dana, Francis


Dear Sir
Paris Decr 6. 1782

You may easily guess from your own Feelings, what mine may be in communicating to you, the Intelligence that the Preliminary Treaty, to be inserted in the diffinitive Treaty was Signed on the 30 Decr. by the Plenipotentiaries on each Side.— We have tolerable Satisfaction in the Missisippi the Boundaries, & the Fisheries and I hope not much to regret with regard to the Tories or any Thing else.
Mr Franklin, Mr Jay, Mr Laurens as well as my Self are of Opinion, that this is a proper Time for you to communicate to the Ministry where you are, your Mission. But I believe We shall write you a joint Letter upon this Subject.
Mean time, I have the Honour to be / with great Esteem and Affection, as well as / Respect, dear sir, your most humble and / most obedient Servant
John Adams.

